Citation Nr: 1419897	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-43 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right above the knee amputation.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left hip pain as residual of right above the knee amputation.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left leg pain and swelling as residual of right above the knee amputation.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for low back pain as residual of right above the knee amputation.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to July 1962.  

These issues come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2013, the Veteran testified at a personal hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA first received the Veteran's claims of entitlement to service connection for a right leg amputation, and associated pain of his low back, left hip, and left knee, in December 2008.  In that claim he stated that his right leg was amputated at the VA Medical Center (VAMC) in Louisville, Kentucky in March 1990.  He also stated that due to that procedure he had low back, left hip, and left knee pain.  The RO denied those claims in a May 2009 rating decision.  In that rating decision, the RO did not address his claims under 38 U.S.C.A. § 1151, instead treating the claim as one of service connection.  

Associated with the claims file at the time of the May 2009 decision, were records of treatment from 1990 including records of his right above the knee amputation by VA.  In June 2009, the Veteran requested "reconsideration" of the claims regarding the low back, left hip, and left knee claim.  He contended that the disabilities were connected to VA's amputation of his right leg and that he was claiming entitlement to benefits under 38 U.S.C.A. § 1151.  

The RO treated the June 2009 statement as a new claim.  In June 2010, the RO again denied the claims.  In July 2010, the Veteran filed a notice of disagreement with that decision.  

Regardless of his use of the words "service connection" in his December 2008 claim, the Veteran's claim in December 2008 was based on entitlement to compensation under section 1151 as the only event that he referred to was the amputation by VA of his right leg.  A reasonable person could not have discerned that the RO had denied benefits under section 1151 in the May 2009 decision.  The Board finds that the claim that the Veteran filed in December 2008 was not fully adjudicated until the June 2010 rating decision.  Therefore, there is no issue of reopening a previously denied claim in this case.  

In his January 2011 VA Form 9, the Veteran explained that his claim is based on an amputation of his right leg at a VAMC in March 1990.  He stated that he sought treatment at VA in August 1989 regarding his right foot and was treated for tendinitis.   He stated that from August 1989 to March 1990 no vascular testing was conducted.  He contended that VA was negligent in not properly diagnosing his condition in a timely manner and that this led to an amputation in March 1990.  He also contended that an additional amputation, this time above the right knee, was necessitated because he got out of bed and fell on his knee and implied that this was due to VA's refusal to allow his spouse to stay with him in his hospital room. 

The Veteran has expressed his belief that he suffers pain of his right hip, lower back, and left leg because of the amputation and therefore compensation is warranted for such pain.  

VA treatment records, for example, a Hospital Summary dictated on April 3, 1990, documents that the Veteran underwent a right below the knee amputation ion March 15, 1990, a revision on March 20, 1990, and a right above the knee amputation on March 28, 1990.  

In general, compensation is available for additional disability actually caused by VA surgical or medical treatment where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).  

During the April 2013 hearing, the Veteran testified that he had settled a tort claim against VA involving the medical and surgical treatment for which he is seeking compensation under 38 U.S.C.A. § 1151.  He referred to evidence of the settlement agreement in the claims file.  

That evidence associated with the claims file is a copy of the check for $650,000, dated in November 1994, and one page of a Settlement Agreement dated December 6, 1994 and signed by the Veteran on December 12, 1994.  This page refers to a civil action in the U.S. District Court, Western District of Kentucky at Louisville, and provides the name and number of the case.  It refers to injuries sustained as a result of negligent treatment which occurred on or about January 27, 1990.  The copy of the check and the page of the Settlement Agreement were stamped in by VA on November 5, 2010 and are currently located in Volume 4 of the claims file.  

During the April 2013 hearing, the undersigned explained that additional research would be undertaken with regard to the legal intricacies involved in a cases where there had been a tort settlement and a claim of entitlement to benefits under 38 U.S.C.A. § 1151.  Pursuant to that research, the Board concludes that additional development is necessary in this case and therefore the Board must remand the case.  

Where an individual is, on or after December 1, 1962, awarded a judgment against the United States in a civil action brought pursuant to section 1346(b) of title 28 or, on or after December 1, 1962, enters into a settlement or compromise under section 2672 or 2677 of title 28 by reason of a disability or death treated pursuant to this section as if it were service-connected, then (except as otherwise provided in paragraph (2)) no benefits shall be paid to such individual for any month beginning after the date such judgment, settlement, or compromise on account of such disability or death becomes final until the aggregate amount of benefits which would be paid but for this subsection equals the total amount included in such judgment, settlement, or compromise.  38 U.S.C.A. § 1151(b)(1).  Additional law regarding the offset amount is specified at 38 U.S.C.A. § 1151(b)(2).  

Evidence from the court proceeding is relevant to the adjudication of the claim.  This includes any evidence associated with the tort case that may be probative on the issue of the proximate cause of the additional disability, such as fault on the part of VA.  On remand, the AOJ must obtain all evidence and documents related to the Veteran's case filed in the District Court.  If the AOJ fails to obtain such evidence, it must provide the Veteran with written notice consistent with 38 U.S.C.A. § 5103(b)(2)(A) (West 2002) as implemented at 38 C.F.R. § 3.159(e)(1) (2013).  

Additionally, the AOJ must send a letter to the Veteran advising him to provide evidence to support his claim.  In particular, the AOJ should inform him that he can submit expert evidence to the effect that the amputation of his leg was proximately due to fault on the part of VA or was an event not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, from the appropriate government entity, including the local office of VA's Office of General Counsel, and/or the U.S. District Court, Western District of Kentucky at Louisville, all court records and evidence associated with the Veteran's tort claim under the Federal Tort Claims Act against VA in the District Court and the settlement approved by the District Court.  The AOJ should review the one page of the Settlement agreement located in Volume 4 of the claims file, and received by VA on November 5, 2010, and obtain the case number and title of the case.  Associate all evidence obtained with the claims file.  If the records are not obtained, and only if after continued efforts to obtain them shows that the records do not exist or further efforts to obtain them would be futile, the AOJ must provide written notice to the Veteran that accomplishes the following:

(a)   Informs him that VA was unable to obtain records associated with his tort claim filed in U.S. District Court, Western District of Kentucky, Louisville;  

(b)  Explains the efforts VA made to obtain such records;  

(c)  Provides a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and.  

(d)  Notifies him that he is ultimately responsible for providing the evidence.  

2.  Send a letter to the Veteran informing him of his and VA's duties in obtaining evidence to substantiate his claims.  In particular, inform the Veteran of his right to submit expert opinion evidence (i.e., from a medical professional) as to whether his right lower extremity amputation was the result of fault on the part of VA or was an event not reasonably foreseeable.  

3.  Then, after taking any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Then return the matter to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

